     Case 3:12-cv-08176-SMM Document 173-2 Filed 05/27/20 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10                                    PRESCOTT DIVISION
11   Center for Biological Diversity, et al.,   CASE NO. 3:12-cv-08176-PCT-SMM
12            Plaintiffs,                       [PROPOSED] ORDER GRANTING
                                                DEFENDANT-INTERVENOR
13   vs.                                        NATIONAL RIFLE ASSOCIATION OF
                                                AMERICA’S APPLICATION FOR
14   United States Forest Service,              SUBSTITUTION OF ATTORNEY
15            Defendant, and
16   National Rifle Association of America;
     Safari Club International; and National
17   Shooting Sports Foundation, Inc.,
18           Defendants-Intervenors.
19
20
21
22
23
24
25
26
27
28

                                                 1
                                         [PROPOSED] ORDER
     Case 3:12-cv-08176-SMM Document 173-2 Filed 05/27/20 Page 2 of 2

 1         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 2         The Court having considered Defendant-Intervenor National Rifle Association of
 3   America’s (“NRA”) Application for Substitution of Attorney, and good cause shown,
 4   hereby orders as follows.
 5         The Application for Substitution of Attorney is GRANTED. Michel & Associates,
 6   P.C. and its attorneys C.D. Michel, W. Lee Smith, and Scott M. Franklin are hereby
 7   removed as attorneys for Defendant-Intervenor National Rifle Association of America
 8   and Michael T. Jean is substituted in as sole counsel for NRA.
 9
10   IT IS SO ORDERED.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                      [PROPOSED] ORDER
